907 F.2d 151
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andre McKINNEY, Plaintiff-Appellant,v.Barbara WHITED, Defendant-Appellee.
No. 89-1515.
United States Court of Appeals, Sixth Circuit.
July 6, 1990.

Before MERRITT, Chief Judge, and KEITH and NATHANIEL R. JONES, Circuit Judges.
PER CURIAM.


1
Plaintiff, a pro se prisoner, appeals the District Court's summary judgment in favor of Defendant, denying Plaintiff's claim for damages arising out of allegedly lost or stolen items of personal property.  After reviewing all the evidence submitted by Plaintiff and Defendant, Magistrate Pepe concluded that Plaintiff had failed to come forward with specific facts showing a genuine issue of material fact regarding either negligence or tortious conduct.  Thus, summary judgment under Rule 56 of the Federal Rules of Civil Procedure was recommended by the Magistrate, and ultimately was adopted by the District Court.


2
The Magistrate's Report and Recommendation provides a detailed analysis of the evidence presented in this case, as well as an accurate assessment of the applicable law.  We find nothing in the Magistrate's Report, on which the District Court based its decision, that would require reversal in this case.


3
Accordingly, the judgment of the District Court is affirmed.